Citation Nr: 0926781	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II (herbicide).

2.	Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, prior to 
September 26, 2006.

3.	Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, prior to 
September 26, 2006.

4.	Entitlement to a current rating in excess of 40 percent 
for peripheral neuropathy of the right lower extremity.

5.	Entitlement to a current rating in excess of 40 percent 
for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision in which the 
RO denied a rating for a claim in excess of 20 percent for 
diabetes mellitus, type II, as well as denied a rating in 
excess of 10 percent, each, for peripheral neuropathy of each 
lower extremity. The Veteran filed a notice of disagreement 
(NOD) in June 2003, the RO issued a statement of the case 
(SOC) in December 2003, and issued a supplemental statement 
of the case (SSOC) in January 2004. The appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2004.

In July 2006, the Board remanded the issues on appeal to the 
RO (via the Appeals Management Center (AMC), in Washington, 
DC) for additional development.  By rating decision dated in 
March 2008, the AMC awarded an increased evaluation for 
peripheral neuropathy of each lower extremity to 40 percent 
disabling, effective September 26, 2006.  The AMC continued 
the denial of the claim for an increased rating for diabetes 
mellitus and for ratings in excess of 10 percent for 
peripheral neuropathy of each lower extremity prior to that 
date as reflected in a March 2009 supplemental statement of 
the case (SSOC), and returned these matters to the Board for 
further appellate consideration.  The Veteran has not 
indicated that he is satisfied with the award of a 40 percent 
rating for peripheral neuropathy of each lower extremity, and 
hence the evaluation of the lower extremity remains on appeal 
with respect to all periods, as characterized above.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.	The Veteran's diabetes mellitus, type II is controlled 
with oral hypoglycemic agents and a restricted diet. There is 
no medical evidence of restrictions on his activities or any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  

3.	Prior to September 26, 2006, the peripheral neuropathy of 
the right lower extremity was manifested by sensory and motor 
deficits from the feet to just above his knees, intermittent 
shooting pains, the need to use a cane for ambulation, and 
objective findings reflective of moderate incomplete 
paralysis.

4.	Prior to September 26, 2006, the peripheral neuropathy of 
the left lower extremity was manifested by sensory and motor 
deficits from the feet to just above his knees, intermittent 
shooting pains, the need to use a cane for ambulation, and 
objective findings reflective of moderate incomplete 
paralysis.

5.	The Veteran's right lower extremity peripheral neuropathy 
is currently manifested by sensory deficits from the feet to 
the upper thighs, shooting pains, the need for use of a 
walker or wheelchair, and objective findings reflective of 
moderately severe incomplete paralysis.

6.	The Veteran's left lower extremity peripheral neuropathy 
is currently manifested by sensory deficits from the feet to 
the upper thighs, shooting pains, the need for use of a 
walker or wheelchair, and objective findings reflective of 
moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.	The criteria for a disability rating greater than 20 
percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2008).

2.	The criteria for a rating of 20 percent for right lower 
extremity peripheral neuropathy were met prior to September 
26, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 
(2008).

3.	The criteria for a rating of 20 percent for left lower 
extremity peripheral neuropathy were met prior to September 
26, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 
(2008).

4.	The criteria for a rating in excess of 40 percent for 
right lower extremity peripheral neuropathy have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2008).

5.	The criteria for a rating in excess of 40 percent for left 
lower extremity peripheral neuropathy have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing. See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board points out that VA's notice requirements apply to 
all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). In rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned. Id.

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008). In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

Here, legally sufficient notice was provided to the veteran 
in July 2006 correspondence, following the Board remand.  
This letter informed the Veteran of the evidence and 
information needed to substantiate his claims, as well as the 
respective responsibilities of VA and the Veteran in 
obtaining such.  Information on VA policies and practices in 
assigning effective dates and disability evaluations was 
included.  Although the specific evaluation criteria 
applicable to the Veteran's disabilities were not set forth, 
the requirements of Vazquez- Flores v. Peake, supra, were 
met.  The criteria do not include specific findings or test 
results the veteran would not meet through a showing of 
general worsening, and information as to the disabilities' 
effects of his work and daily lives was requested.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained ongoing treatment 
records from VA facilities from 2003 to 2006, as well as 
recent treatment records from military facilities.  Several 
VA examinations have been conducted, and the reports of these 
examinations are associated with the claims file.  Although 
the most recent examination was in December 2007, the Veteran 
has not alleged any worsening of his conditions since that 
time, and has in fact stated that he has no additional 
evidence to submit.  The Veteran has submitted a private 
nerve conduction study from September 2006, but does not 
indicate that he receives any regular private medical care.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7. 

The Veteran's history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 506 (2007). The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Diabetes Mellitus, Type II

In November 2001, the RO granted service connection and 
assigned a 20 percent rating for diabetes mellitus, type II.  
The award was eventually assigned an effective date in May 
2001.  In March 2003, the Veteran filed a claim for a higher 
rating.  

The Veteran's service-connected diabetes mellitus, type II, 
is rated under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913. 
Under that diagnostic code diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating. A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities. A 
60 percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent rating requires more than 
1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119 (2008).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 20 percent for service- connected 
diabetes mellitus are not met at any time during the 
appellate period.

The record shows that the Veteran's diabetes mellitus is 
controlled by diet and an oral medication.  He does not 
require insulin therapy nor is it shown that he requires 
regulation of his activities due to the diabetes.  Repeated 
VA examinations, in September 2001, April and September 2003, 
and December 2007, note the Veteran's ongoing diabetes 
treatment and state that he remains on oral medications.  
Similarly, VA outpatient treatment records document his 
continued use of oral medications and diet for diabetic 
control.  While the dosage of his medications has been 
adjusted, he has never been prescribed insulin.  The Veteran 
has stated that he does not now and never did require 
insulin.  Use of insulin is required for assignment of an 
evaluation in excess of 20 percent.  Moreover, no doctor has 
expressed a need for regulation of activities, defined in the 
regulations as avoidance of strenuous activity, in connection 
with blood sugar control.  The Board stresses that this is 
different that restricted activity due to functional 
impairment, as from neuropathy.  Treatment records in fact 
include the recommendation that the Veteran get more 
exercise.  As indicated above, these criteria are required 
for assignment of at least the next higher, 40 percent, 
rating (as well as all higher ratings for the disability). 
See Diagnostic Code 7913. Thus, the competent and probative 
(persuasive) evidence in this case does not support the 
assignment of a higher rating for the Veteran's diabetes 
mellitus.

Under these circumstances, the Board must conclude that the 
criteria for the next higher, 40 percent, rating for diabetes 
mellitus are not met. It logically follows that the criteria 
for any higher rating under DC 7913 likewise are not met.  As 
such, the claim for increase must be denied. 

Peripheral Neuropathy

Service connection for peripheral neuropathy of each lower 
extremity was established by rating decision dated in 
November 2001, with an initial award of 10 percent eventually 
made effective in May 2001.  The Veteran requested an 
increased evaluation in March 2003 and a 40 percent rating 
was assigned, effective on September 26, 2006.  The 
evaluations have been made under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520-8521, for impairment of the 
sciatic nerve.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis. The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

The specific rating criteria for impairment involving the 
sciatic nerve are set forth under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve. 
This diagnostic code provides that a 10 percent rating is 
warranted for mild paralysis, a 20 percent rating is 
warranted for moderate paralysis, a 40 percent rating is 
warranted for moderately severe incomplete paralysis, and a 
60 percent rating is warranted for severe incomplete 
paralysis, with marked muscular atrophy. A maximum 80 percent 
rating may be assigned when there is complete paralysis, 
i.e., in instances where the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.

Considering the evidence in light of above-noted legal 
criteria, the Board finds that prior to September 26, 2006, 
an increased, 20 percent evaluation is warranted for each 
lower extremity, but no higher.  Since September 26, 2006, no 
evaluation in excess of 40 percent is warranted.

The evidence of record regarding the Veteran's bilateral 
peripheral neuropathy includes outpatient treatment records 
from a VA medical center and Walter Reed Army Medical Center, 
dated through September 2006, that include electrodiagnostic 
testing in 2003 and 2006, and VA compensation examinations 
dated in September 2001, April and September 2003 and 
December 2007.  The records also include records of treatment 
at a VA medical facility in June 2001 for a possible CVA that 
affected the neurologic status of the Veteran's left upper 
and lower extremities.  The examiner who evaluated the 
Veteran in September 2003 did not; however, believe that the 
peripheral neuropathy of the lower extremities was related to 
any CVA residuals, but to service connected diabetes 
mellitus.  

At the September 2001 VA examination, the Veteran described 
severe numbness of his lower extremities.  On physical 
examination, pinprick sensation was lost in the left and 
right legs from the knees down.  Deep tendon reflexes were 
intact, and although weakness of the left lower extremity was 
noted, this was attributed to a stroke.

Medical records from Walter Reed Army Medical Center show 
that in December 2002, the Veteran had complaints of chronic 
pain and paresthesia in both lower extremities that worsened 
as the day went on.  Evaluation in January 2003 showed 
decreased sensation to light touch in both feet and in the 
distal lower extremities, to the knees.  Electrodiagnostic 
testing conducted at in January 2003, was interpreted as 
consistent with a polyneuropathic process involving both 
lower extremities, with no findings suggestive of lumbar 
radicular process consistent with spinal stenosis.  In 
February 2003, it was noted that the January 2003 testing had 
not been fully completed and was inconclusive.  The 
impression at that time was of bilateral lower extremity 
paresthesia and weakness.  

At an April 2003 VA examination, the Veteran stated hat he 
had numbness and tingling n his extremities, which he 
reported was increasing.  Light touch sensation was shown to 
be decreased on examination.  The examiner did not 
characterize the degree or extent.

An examination was conducted by VA in September 2003.  At 
that time, the Veteran complained of a worsening of his 
peripheral neuropathy.  He described numbness that had begun 
in his feet and now spread to the region of his upper thighs.  
Additionally, he had shooting pains in his legs that felt 
like electric shock.  These occurred spontaneously with all 
movement.  The pains were unpredictable and not constant.  He 
also described weakness that had been progressive over time.  
He could not ambulate without a cane, stating that he 
staggered when he walked and made sure that he always stood 
near a wall.  On examination, the Veteran walked with a cane.  
Motor examination was extremely difficult to perform due to 
give-way weakness.  He developed slow tremors as soon as the 
motor examination began and he was unable to complete 
strength testing.  He could lift all his limbs against 
gravity and was able to wheel his own wheelchair.  He was 
able to stand up and sit down, and ambulate with a cane.  
Sensation was decreased to light touch in the lower 
extremities bilaterally, extending from his toes to just 
above the knees.  Deep tendon reflexes were 1+ at the patella 
and absent at the ankles.  The assessment was that the 
Veteran's numbness and shooting pains were likely due to 
diabetes mellitus, but that the weakness could be from other 
causes such as Lyme disease for which the Veteran had tested 
positive.  

Medical records from Walter Reed Army Medical Center, dated 
on September 26, 2006, show that the Veteran had weakness in 
both lower extremities.  He reported having fallen in July 
2006 when his legs gave out while he was ambulation with a 
cane.  Examination showed motor power rated at 4/5 
throughout, with the exception of dorsiflexion of 2/5 and 
extensor hallicus longus of 0-1/5.  Patella reflexes were 2, 
while ankle jerks were absent.  Plantar response was mute.  
Sensory examination was decreased to light touch, pin prick 
and temperature up to both upper thighs and vibration was 
decreased up to the knees.  Gait, without a walker, was slow, 
with a wide station.  The Veteran could not heel, toe or 
tandem walk.  The impression was progressive numbness in the 
lower extremities with the Veteran needing a walker to 
prevent falls over the last six months to two years.  

At the most recent VA compensation evaluation, dated in 
December 2007, the examiner noted that the Veteran had a well 
documented peripheral neuropathy and indicated that the onset 
had occurred with some tingling in the legs and feet.  The 
sensory complaints worsened with additional numbness and 
increased to "going up the legs."  They now went up to the 
midthigh.  He had pain in the legs at night that interfered 
with his ability to sleep, and recalled a burning pain to 
some degree.  He had been treated for some time with the 
medication gabapentin that helped considerably, but he also 
took oxycodone if needed at times.  He stated that he had 
difficulty walking and could not feel his feet, and also had 
weakness.  He used a cane for at least the last 15 years and 
a walker for the last 5 to 6 years, but could only manage 
about 20 to 30 yards.  He also had an electrical wheelchair 
and had become more dependent on this over the last years, 
using it every time he left his room.  While in his room, he 
could transfer to a recliner and had a number of "grab 
bars" about the room for aid.  His bladder function was 
"ok." He denied incontinence or bowel dysfunction.  The 
examiner reviewed laboratory testing, including MRI studies 
from 2002, CT scan studies from 2007, and NCS/EMG studies 
performed in 2003 and 2006.  These were interpreted as 
showing diffuse, length dependent peripheral neuropathy of 
both lower extremities and axonal and demylinative component 
that may be seen in diabetic neuropathy.  Paraspinal 
fibrillations suggested a left lumbar radiculopathy, but did 
not differentiate the diabetic from compressive 
radiculopathy.  

Examination of motor function in the lower extremities was 3+ 
proximally for both interphalangeals on minimal resistance 
against gravity.  Strength in the quadriceps and hamstrings 
was 4- and strength in the feet on dorsiflexion and plantar 
flexion was 1-2.  There was only slight toe wiggling on both 
sides.  Deep tendon reflexes were absent in the knees and 
ankles and the toes were up-going, bilaterally, with the 
right side being more prominent than the left.  Sensation was 
decreased to light touch and pinprick and the Veteran did not 
notice any sensation to pinprick from the mid-thighs, 
bilaterally.  He noticed some pressure to sharp pinprick in 
the lower leg, but had no sensation for it more distally.  He 
was not sure about any vibration at the knees or more 
distally.  Coordination was unsteady and gait was noted to be 
wheelchair dependent.  EMG/NCV testing was performed in 
January 2008.  This showed evidence of sensorimotor 
polyneuropathy affecting the legs more than the arms that was 
of mixed axonal and demyelinative character.  The findings 
were compatible with diabetic polyneuropathy.  When compared 
with the prior study in September 2006, there was very little 
change.  The diagnosis was sensorimotor peripheral 
neuropathy, rather severe.  

Considering first the appellate period prior to September 26, 
2006, the Veteran manifested sensory and motor deficits noted 
from the feet to just above his knees, which was accompanied 
by intermittent shooting pains.  Doctors only attribute the 
sensory problems to diabetic neuropathy, however.  Motor 
impairment, including weakness, was identified as a residual 
of a series of strokes, particularly on the left.  Lyme 
Disease was also responsible for some complaints.  He needed 
to use a cane for ambulation, but was noted to use a 
wheelchair.  The numbness contributed to the Veteran's 
unsteadiness.  The Board finds that a higher, 20 percent 
evaluation is warranted prior to September 26, 2006, for each 
leg.  While the identified impairment is sensory in nature 
and therefore can be rated no greater than moderate, 
assignment of that maximum evaluation for sensory impairment 
is warranted here, as the neuropathy has a demonstrable 
effect upon the Veteran's ambulation and functional capacity.  
In the absence of motor impairment from neuropathy, an 
evaluation in excess of 20 percent cannot be assigned.

Turning to the evaluation assigned since September 26, 2006, 
the Board initially notes that as of that date, the medical 
evidence of record shows a demonstrable worsening of 
objective symptomatology, and the manifestation of motor 
impairment over an above that previously identified and 
associated with other causes.  This is the appropriate 
effective date for assignment of a staged rating.

The Board finds the assignment of a 40 percent evaluation is 
appropriate for each leg since September 26, 2006.  The 
recent VA examination shows significant sensory and motor 
deficits in the lower extremities from the area of the mid-
thigh to the feet.  The diagnosis was that the neuropathy was 
"rather severe;" it also includes a greater area of the 
legs.  The Veteran had difficulty with ambulation due not 
only to numbness, but unsteadiness and weakness.  This 
weakness was greater than that previously noted unilaterally 
on the left from strokes.  The limit on evaluation applied to 
solely sensory impairment therefore does not apply.  In light 
of the worsened impairment, a higher, 40 percent evaluation 
is warranted for both the left and right legs for neuropathy 
of a moderately severe degree.

A higher rating is not appropriate at this time for either 
leg.  There is no complete paralysis of the left or right 
lower extremities, and no doctor notes marked muscle atrophy 
in the legs to merit a finding of severe impairment under the 
current criteria.

Extra schedular Evaluation

With respect to all service connected disabilities discussed 
here, the Board has considered entitlement to an 
extraschedular evaluation.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

The Board here finds that the schedular criteria for 
evaluation of diabetes and peripheral neuropathy are 
adequate.  They encompass the symptoms and complaints of the 
Veteran regarding his disabilities, and the schedule 
reasonably reflects his current level of impairment and 
allows for a worsening of his symptoms within those criteria.  
Referral fro extraschedular consideration is not appropriate 
in this case.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.

A rating of 20 percent, but no more, for peripheral 
neuropathy of the right lower extremity prior to September 
26, 2006 is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

A rating of 20 percent, but no more, for peripheral 
neuropathy of the left lower extremity prior to September 26, 
2006 is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

A current rating in excess of 40 percent for peripheral 
neuropathy of the right lower extremity is denied.  

A current rating in excess of 40 percent for peripheral 
neuropathy of the left lower extremity is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


